DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed on 11/16/2021, with respect to claims 1-11 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-11 has been withdrawn. 
Allowable Subject Matter
Claims 1-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps comprising performing sensitivity analysis on each of the process parameter models; extracting a plurality of key process parameter models from the plurality of process parameter models based on results of the sensitivity analysis; and performing data mining on the plurality of key process parameter models to determine correlations among a plurality of key process parameters of the plurality of process parameters; and determining one or more source process parameters and one or more subsequent process parameters in accordance with a sequence of manufacturing process, the one or more source process parameters being associated with the one or more subsequent process parameters; wherein the plurality of key process parameters comprises a bottom-fin width, a fin height, a gate-spacer-1 thickness, a gate-spacer-2 thickness, an S/D depth, an S/D proximity, an HK/IL thickness, a gate height, and/or the gate length. 
Claims 2-10 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 12, the prior art of record neither shows nor suggests the combination of method steps comprising performing sensitivity analysis on each of the process parameter models; extracting a plurality of key process parameter models from the plurality of process parameter models based on results of the sensitivity analysis; and performing data mining on the plurality of key process parameter models to determine correlations among a plurality of key process parameters of the plurality of process parameters; and determining one or more source process parameters and one or more subsequent process parameters in accordance with a sequence of manufacturing process, the one or more source process parameters being associated with the one or more subsequent process parameters.
Claims 13-15 depend from allowed claim 12 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2014/0073130 discloses a forming nickel-platinum alloy self-aligned silicide 
contacts.
US PUB 2016/0342719 discloses a parameter generation for semiconductor device 
trapped-charge modeling.
US PUB 2014/0201699 discloses a method for modeling fin FET (FinFET) width quantization, 
involves fitting FinFET model to variation in current to turn-off FinFET devices in statistical data 
using drain induced barrier lowering data and subthreshold slope data.
.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858